Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reason for Allowance
 	The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record are Tanaka (US 2015/0094979), Hoyt et al. (US 2009/0169912) and SI (US 2016/0121422).  The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 1, wherein the first displacement component in the plane perpendicular to the axis of the steel pipe at the design position is a function of a displacement in a first direction of the plane perpendicular to the axis of the steel pipe at the design position and a displacement in a second direction of the plane perpendicular to the axis of the steel pipe at the design position, the first direction and the second direction being perpendicular to each other; an insertion amount is adjusted to incline the joint at a predetermined angle from the design position for the first displacement component in the direction perpendicular to the axis of the steel pipe at the design position, and the insertion amount of the steel pipe into the joint is adjusted for the inclination and the displacement in the direction parallel to the axis of the steel pipe at the design position, so that the manufacturing error is absorbed. 
 	 
Examiner’s Comment
  	The closest prior art was Tanaka. The prior art show that measurement step, calculation step and welding step. However, Tanaka and prior art of record do not show the above claim limitation. 


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107.  The examiner can normally be reached on Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270 - 5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JIMMY CHOU/Primary Examiner, Art Unit 3761